DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“operating member” in claims 1, 2 and 9
“turning member” in claims 1 and 4
“first transmitting member” in claim 1
“second transmitting member” in claims 1, 2, 4 and 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“operating member” as described in applicant’s specification [0018]
“turning member” as described in applicant’s specification [0021]
“first transmitting member” as described in applicant’s specification [0025]
“second transmitting member” as described in applicant’s specification [0020]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga (WO 2016035359) in view of Hale et al. (US 20020099263).
Regarding Claim 1, Yasunaga discloses an endoscope (endoscope 1) comprising: a rigid insertion section (a rigid insertion section 2) including a longitudinal axis ([0009] a rigid insertion portion having a longitudinal axis); 
(an operation section 3) consecutively provided at a proximal end of the insertion section ([0009] an operation section 3 located at the proximal end of the insertion section 2); 
an optical element (trapezoidal prism 29) disposed turnably around a first axis   perpendicular to the longitudinal axis (Figs.2 and 10, section V, and XI) and a second axis (Figs.2 and 10, axis X) parallel to the longitudinal axis in a distal end portion of the insertion section (insertion section 2) and configured to change a direction of a field of view in an upward, downward, leftward, or rightward direction ([0009] optical element disposed so as to be rotatable about an axis of 1 and about a second axis parallel to the longitudinal axis to change the viewing direction upward, downward, leftward and rightward); 
an operating member (operation lever 8) disposed in the operation section (operation section 3), the operating member (operation lever 8) being turnable from a neutral position around a third axis (Figs.17-18, [0107] rotary shaft pin 44 are rotatably held by a cylindrical portion 14b) and a fourth axis (fig.2, section IV) that are perpendicular to each other, and including a second longitudinal axis (Figs.2 and 10); 
a turning member (the rotation cylinder 12) including the fourth axis (fig.2, section IV) provided parallel to the second longitudinal axis at the neutral position (figs.2-3, neutral position) of the operating member (operation lever 8), disposed such that turning around the fourth axis (fig.6-9, section IV) of the operating member is transmitted (Figs.4-5 central axis x), and configured to turn around the fourth axis (fig.2, section IV) by inclining the operating member ([0039]-[0041], operation lever 8 provided with rotating cylinder 12 on the side of the operation portion 3 into the small-diameter tubular portion 12a, and at the other end on the insertion portion 2 side, the turning shaft); 
a first transmitting member (Figs.23-24, wire 36) to which the optical element (trapezoidal prism 29) and the operating member (operation lever 8) are connected and configured to transmit turning around the first axis to the optical element (Figs.6-8, trapezoidal prism 29) in response to an inclination operation around the third axis (Figs.23-24, [0135] by tilting operation of the operation lever 8 provided on the operation unit 3, the transmission member rotating the optical element holding member 28 provided with the trapezoidal prism Is a wire 36) of the operating member (operation lever 8).
However, Yasunaga does not disclose and a second transmitting member including a proximal end portion connected to the turning member and configured to transmit turning around the second axis to the optical element in response to a turning operation around the fourth axis of the operating member with the operating member turned around the third axis from the neutral position.
Hale et al. teach a second transmitting member (fig.2, [0018], set of gears 36, 50 and 54) including a proximal end portion connected to the turning member (fig.2, [0018], gears 36 which transmits rotary motion of the handle 12) and configured to transmit turning around the second axis (Fig.2, axis 24) to the optical element (fig.1, cause the endoscope shaft 30 to spin) in response to a turning operation around the fourth axis (fig.2, axis 18) of the operating member (handle 12) with the operating (fig.2, base 16 with handle 12) turned around the third axis from the neutral position (fig.2, rotation of axis 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yasunaga to have a second transmitting member including a proximal end portion connected to the turning member and configured to transmit turning around the second axis to the optical element in response to a turning operation around the fourth axis of the operating member with the operating member turned around the third axis from the neutral position as taught by Hale et al. in order to provide intuitive and simultaneous control of multiple degrees of freedom of an endoscopic instrument, and an effective representation of the direction and orientation of the working vector of an endoscopic instrument ([0006] of Hale et al.). The modified device of Yasunaga in view of Hale et al. will hereinafter be referred to as the modified device of Yasunaga and Hale et al.
Regarding Claim 2, the modified device of Yasunaga and Hale et al. teach the claimed invention as discussed above concerning claim 1, and Hale et al. teach wherein the second transmitting member (fig.2, [0018], set of gears 36, 50 and 54) includes gears (fig.2, [0018], gears 36 which transmits rotary motion of the handle 12) configured to turn in response to turning around the fourth axis (fig.2, rotation axis 18) of the operating member (fig.2, handle).   
Regarding Claim 8, the modified device of Yasunaga and Hale et al. teach the claimed invention as discussed above concerning claim 1, and Yasunaga teaches wherein a turning angle around the first axis of the optical element (trapezoidal prism 29) is less than 180 degrees (figs.2, 6 and 9-10, shows less than 180 degree; angles θ, α, and β).
Regarding Claim 9, the modified device of Yasunaga and Hale et al. teach the claimed invention as discussed above concerning claim 1, and Hale et al. teach wherein a turning angle around the third axis of the operating member (handle 12) is less than 180 degrees (fig.5, [0021] first 90-degree gear box, and second 90-degree gear box). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga (WO 2016035359) in view of Hale et al. (US 20020099263) and in further view of Hoeg et al. (US 6371909).
Regarding Claim 3, the modified device of Yasunaga and Hale et al. teach the claimed invention as discussed above concerning claim 2, but does not teach wherein the gears includes a spur gear or a bevel gear.
Hoeg et al. teach wherein the gears includes a spur gear or a bevel gear (fig.3, col.4, lns.56-67, proximal gear 56 is a spur wheel gear).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Yasunaga and Hale et al. to have wherein the gears includes a spur gear or a bevel gear as taught by Hoeg et al. in order to provide causing the camera to rotate to different degrees (col.5, lns.1-33 of Hoeg et al.).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga (WO 2016035359) in view of Hale et al. (US 20020099263) and in further view of Jinno et al. (US 20040266574).
Regarding Claim 4, the modified device of Yasunaga and Hale et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the second transmitting member is a pulley, and turning of the turning member and the pulley is transmitted with a belt.
Jinno et al. teach teach wherein the second transmitting member is a pulley (fig.2, pulleys 50, 51), and turning of the turning member and the pulley is transmitted with a belt (figs.2-3, [0011] a power transmission mechanism using a wire and pulleys, it is usual to wind the wire 52 on pulleys 50, 51).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Yasunaga and Hale et al. to have wherein the second transmitting member is a pulley, and turning of the turning member and the pulley is transmitted with a belt as taught by Jinno et al. in order to provide reduced in size and can be enhanced in reliability, rigidity and user-friendliness ([0003] of Jinno et al.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga (WO 2016035359) in view of Hale et al. (US 20020099263) and in further view of Hoeg et al. (US 20050177026).
Regarding Claim 5, the modified device of Yasunaga and Hale et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the second transmitting member is a flexible shaft.
(fig.5, [0028]-[0029] a flexible shaft 12 with a rigid distal section 54 having two degrees of freedom 24, 28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Yasunaga and Hale et al. to have wherein the second transmitting member is a flexible shaft as taught by Hoeg et al. (US 20050177026) in order to use flexible shaft for actuating two degress of freedom ([0027]-[0029] of Hoeg et al.).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga (WO 2016035359) in view of Hale et al. (US 20020099263) and in further view of Yamazaki (US 20120165605).
Regarding Claim 6, the modified device of Yasunaga and Hale et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the second axis and an axis obtained by projecting the fourth axis on a plane parallel to the fourth axis and including the second axis cross each other at a predetermined angle.
Yamazaki teaches wherein the second axis (Figs.1 central axis 2ca) and an axis obtained by projecting the fourth axis on a plane parallel to the fourth axis and including the second axis cross each other at a predetermined angle (fig.1, [0035]-[0036] inclined surface 6d is a slope which intersects with the insertion portion central axis 2ca on the insertion portion side at intersecting angle θ).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Yasunaga and Hale 
Regarding Claim 7, the modified device of Yasunaga, Hale et al. and Yamazaki teach the claimed invention as discussed above concerning claim 6, and Yamazaki teaches wherein the predetermined angle is optionally settable within a range of 0 degrees to 90 degrees (fig.1, [0035]-[0036] angle θ of the inclined surface 6d is set to be an acute angle).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5842972 A			Wulfsberg; Jens Peter
US 20140121459 A1		Hoeg; Hans David et al.
Wulfsbert (US 5842972) discloses an endoscope optics comprising a housing having at least one deformable wall segment such as a membrane or bellows which, when deformed, drives an adjustment member engaging the displaceable optical component and adjusts the position of the optical component within the housing.  (See figures).
Hoeg et al. (US 20140121459) disclose an endoscope and endoscopic surgical system having an optical rotator element that optically rotates the entire wide -angle 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795